Order entered June 27, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-14-00799-CV

                        IN RE MITCHELL KAZU ASTALOS, Relator

                  Original Proceeding from the 380th Judicial District Court
                                    Collin County, Texas
                             Trial Court Cause No. 380-52696-06

                                             ORDER
       Before the Court is relator’s petition for writ of mandamus and prohibition. The Court

requests that real party in interest and respondent file their responses to the petition, if any, on or

before July 10, 2014. Relator’s request for temporary relief remains pending before the Court.


                                                        /s/    MICHAEL J. O'NEILL
                                                               JUSTICE